


Exhibit 10.1
MPLX GP LLC AMENDED AND RESTATED NON-MANAGEMENT DIRECTOR COMPENSATION POLICY AND
DIRECTOR EQUITY AWARD TERMS
Effective April 1, 2015
 
Directors of MPLX GP LLC (the “Company”) who are not employed by the Company or
one of its subsidiaries or affiliates (“Non-Management Directors”) shall receive
compensation for their services on the Board of Directors of the Company (the
“Board”) and related committees as set forth below.
The equity awards set forth herein will be made from the MPLX LP 2012 Incentive
Compensation Plan or any successor plan designated by the Board (the “Plan”).
This Policy shall apply to those awards made in denominations of common units
and other similar awards granted to Non-Management Directors under the Plan.
The Plan and this Policy are intended to conform to the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the Department of
Treasury Regulations and other interpretive guidance issued thereunder (“Section
409A”), and, in all respects, shall be administered and construed in accordance
with such requirements.
This Policy will become effective upon the filing of a Form S-8 Registration
Statement with the U.S. Securities and Exchange Commission to register common
units of MPLX LP authorized to be issued under the Plan.
The Non-Management Director Compensation Package of the Company is as follows:
 
MPLX GP LLC
Non-Management Director Compensation Package


Annual Board Retainer (Cash)
 
$75,000
Annual Director Deferred Phantom Unit Equity Award
 
$75,000
Total Annual Compensation Package –
Exclusive of Chair Retainers
 
$150,000
 
 
Audit Committee Annual Chair Retainer (Cash)
 
$15,000
Conflicts Committee Annual Chair Retainer (Cash)
 
$15,000
Lead Director Annual Retainer (Cash)
 
$15,000
Any Other Committees Annual Chair Retainer (Cash)
 
$7,500



Both the Deferred Phantom Unit Equity Awards (“Phantom Units”) and the Cash
Retainer component of Non-Management Director Compensation shall be awarded or
paid, as the case may

1



--------------------------------------------------------------------------------




be, to each Non-Management Director on a quarterly basis, with each installment
being equal to one-fourth of the annualized amount set forth above. At the
commencement of each calendar quarter, each Non-Management Director then in
office will receive an award equal to a number of Phantom Units, including any
fractional Phantom Units, determined as set forth herein and such awards will
bear a grant date of the first trading day of such quarter. All equity awards
under this Policy shall be automatically deferred until the receiving
Non-Management Director separates from service on the Board. The Board,
Committee Chair and Lead Director Cash Retainer component of Non-Management
Director Compensation will be paid on a quarterly basis, with a check cut or
direct deposit made at the inception of each quarter in the amount one-fourth of
the annualized amount set forth above.
All expenses incurred by Non-Management Directors to attend meetings of the
Board and related committees, and otherwise attend to Company business will
either be fully paid or reimbursed by the Company.
Notwithstanding the foregoing, to the extent the initial effective date of this
Policy fell after the first trading day of a calendar quarter, each
Non-Management Director who was in office upon the effective date of this Policy
received a pro-rated quarterly Phantom Unit award for such calendar quarter,
with the grant date of such Phantom Unit award being the initial effective date
of this Policy, and a pro-rated quarterly Board and Committee Cash Retainer
payment, as applicable. Further, any new Non-Management Director who commences
service during any calendar quarter and after the beginning of such calendar
quarter shall receive a pro-rated Phantom Unit award for such calendar quarter,
with the grant date of such Phantom Unit award being the date of commencement of
service on the Board, and a pro-rated quarterly Board and Committee Cash
Retainer payment, as applicable.
Effective April 1, 2015, the number of Phantom Units subject to each quarterly
award shall be determined by dividing $18,750, or such other pro-rated amount as
applicable, by the closing market price of MPLX LP common units as reported on
the Consolidated Tape System on the grant date. The number of Phantom Units,
including any fractional Phantom Units, will be recorded in an unfunded and
unsecured deferred compensation bookkeeping account in the Non-Management
Director’s name. To the extent cash distributions are paid to common unit
holders of MPLX LP, additional Phantom Units, including any fractional Phantom
Units, will accrue within the Director’s deferred compensation account in
recognition of the value of such distributions and shall be subject to the same
automatic deferral and restrictions, terms and conditions as the underlying
Phantom Units.
Each Phantom Unit held in a Non-Management Director’s accumulated deferred
compensation account will increase or decrease in value by the same amount and
with the same frequency as the fair market value of a common unit of MPLX LP.
In the event of a reorganization, recapitalization, unit equity split, dividend,
combination of equity units, merger, consolidation, rights offering or any other
change in the legal entity structure, the number and kind of Phantom Units
credited to each Non-Management Director’s accumulated deferred compensation
account shall be adjusted accordingly.
The deferred Phantom Units shall vest in full upon the Non-Management Director’s
separation from service on the Board. Upon a Non-Management Director’s
separation from service on the Board

2



--------------------------------------------------------------------------------




for any reason other than death, the Phantom Units in the Non-Management
Director’s account shall be settled on the first day of the calendar month
following the expiration of 45 days after such separation from service and such
Non-Management Director will receive unrestricted issued MPLX LP common units in
place of the total accumulated Phantom Units in his or her deferred compensation
account balance.
Upon a Non-Management Director’s death, the Phantom Units in his or her deferred
compensation account shall be fully vested. Unrestricted issued MPLX LP common
units will be transferred to the Non-Management Director’s designated
beneficiary either in February of the year following such Non-Management
Director’s death or on the first day of the calendar month following the
expiration of 45 days after the Non-Management Director’s death, whichever is
earlier. If there is no valid beneficiary designation by the Non-Management
Director, or if the designated beneficiary or beneficiaries fail to survive the
Non-Management Director or otherwise fail to take the unrestricted issued MPLX
LP common units, the Non-Management Director’s beneficiary shall be the
Non-Management Director’s surviving spouse or, if there is no surviving spouse,
the Non-Management Director’s estate. Otherwise, Non-Management Directors may
not sell, transfer, assign, pledge or otherwise encumber any portion of the
Phantom Units and any attempt to sell, transfer, assign, pledge or encumber any
portion of the Phantom Units shall have no effect. In order to ensure that MPLX
GP LLC Board members bear the full risks of unit ownership, MPLX GP LLC
Directors are prohibited from hedging transactions related to MPLX LP common
units or pledging or creating a security interest in any MPLX LP common units,
including units in excess of any applicable ownership guidelines or
requirements.
Each Phantom Unit award made under this Policy to Non-Management Directors shall
be subject to the terms and conditions of this Policy and the Plan, and this
Policy and the Plan shall serve as the governing award agreement and shall
evidence the grants and awards made pursuant to this Policy. The Board may amend
or terminate this Policy at any time as set forth under the Plan other than an
amendment which would cause any outstanding award or distribution to fail to
comply with Section 409A. This Policy is subject to the terms and conditions of
the Plan and any terms or conditions not specifically set forth or provided
within this Policy shall be governed by the Plan, including but not limited to
the provisions required to comply with Section 409A, in particular: “separation
from service” as used under this Policy shall have the same meaning as used
under Section 409A; and those provisions regarding distributions to “specified
employees” under Section 409A shall apply to distributions under this Policy.



3

